DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (6,553,603) in view of Tuman et al. (8,850,649).
In reference to claim 1, Jolly teaches a device for cleaning field debris off the underside of athletic shoes which have cleats or spikes, the device comprising a cleaning platform, 6, and a plurality of cleaning pegs, 8, protruding orthogonally from the base of said cleaning platform, (col. 3, lines 46-47).
In reference to claims 2 and 3, wherein said cleaning pegs are of a predetermined dimension such that the user can apply effective scraping force with said cleaning pegs to remove the debris from the underside of the shoe and wherein said cleaning pegs are spaced apart from each other to accommodate use of device on a plurality of cleat or spike shapes, (col. 3, lines 41-45).
In reference to claim 4, wherein said cleaning pegs are spaced apart from each other to avoid build-up of field debris between said cleaning pegs during use, (col. 3, lines 26-33).
In reference to claim 5, wherein said cleaning pegs are of a predetermined length to allow a plurality of cleats or spikes to pass under the device during use without said base of said platform hitting the cleats or spikes, while still allowing the user to apply effective scraping force with said cleaning pegs to remove the debris from the underside of the shoe, (col. 3, lines 47-53).
In reference to claims 9 and 10, these are product by process limitaitons, and don’t hold patentable weight in the apparatus claims.

Jolly teaches all the limitations of the claims except for a handle connected via a neck to the cleaning platform, wherein said handle accommodates a plurality of hand sizes while enabling the user to grip said handle to apply effective scraping force with said cleaning pegs to remove the debris from the underside of the shoe and wherein the user’s thumb and fingers are positioned around said neck, while gripping said handle during use, to avoid hand contact with cleats or spikes as the user scrapes the pegs across the entirety of the bottom of the shoe.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Jolly with the handle, as taught by Tuman et al. in order to provide for the tool of Jolly to be portable and utilized by rubbing the tool over the show to be cleaned by hand.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly as modified by Tuman et al. in further view of Antonucci (10/687,689).
Jolly as modified by Tuman et al. teaches all the limitations of the claims except for at least one additional cleaning element which extends outward from said cleaning platform, perpendicular to said cleaning pegs, wherein said additional cleaning element is a straight scraper, wherein said additional cleaning element is a serrated scraper.
Antonucci teaches a cleaning device with at least one additional cleaning element which extends outward from said cleaning platform, perpendicular to said cleaning pegs, (fig. 3), wherein said additional cleaning element is a straight scraper, 130, wherein said additional cleaning element is a serrated scraper, 115, (col. 4, lines 15-30).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiltmann et al. (8/595,887), Darnell (3,050,760) and Lubart (8,096,012) were cited to show other examples of cleaning devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        December 31, 2021






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723